DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/25/2021.
Status of Rejections
The objection to the specification is withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 2 is/are obviated by applicant’s cancellation. 
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1 and 3-9 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratfull (EP 0147977) in view of Goodwin (U.S. 2015/0159282).
Regarding claim 1, Stratfull teaches the anode system for cathodic corrosion protection (Summary), comprising a biaxial nest (“mesh”) with a number of threads (“conductive strands”) (Pg. 7, line 22-Pg. 8, lines 8). The instant specification defines 
Stratfull does not teach the primary anode being sewn into the thread, sewn onto the thread, or wound around the thread, such that the primary anode is in contact with the thread along a length of the thread. Stratfull does however teach that electrical connection can be made at multiple points in order to provide the desired current density at all points, for instance by the primary anode (5) being connected to the threads (4) along one or more lines of the mesh (Fig. 3; Pg. 7, lines 15-20).
Goodwin teaches an anodic assembly for cathodic corrosion protection (see e.g. Abstract), comprising an elongated electrical conductor which is wound around an anode body along part or all of the length of the anode body (see e.g. Fig. 4A, electrical conductors 116 and 118 wrapped around anode body 110; Paragraph 0053, lines 3-15 and Paragraph 0078). This winding attachment provides multiple electrical connection points to the anode and provides a secure connection that facilitates even charge distribution (see e.g. Paragraph 0053, lines 3-7 and 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode system of Stratfull to include the primary anode connected to at least one thread by wrapped around it as 
Regarding claim 3, Stratfull in view of Goodwin teaches threads of adjacent layers being sewn together at their crossing points (Stratfull Fig. 3; Pg. 12, lines 20-21).
Regarding claim 4, Stratfull in view of Goodwin teaches the partial number of the threads comprise carbon multifilaments may be glued together (joined with “adhesive”; Stratfull Pg. 8, lines 10-12).
Regarding claim 5, Stratfull in view of Goodwin teaches the carbon multifilaments provided with a coating (Stratfull Fig. 5, conductive grout 6; Pg. 13, lines 3-5).
Regarding claim 6, Stratfull in view of Goodwin teaches the threads of layers arranged spaced from each other, as shown in Fig. 3 of Stratfull.
Regarding claim 7, Stratfull in view of Goodwin teaches the spacing of the thread of “at least 0.5 inch (1.3 cm)” and “less than 4 inch (10 cm)” (Stratfull Pg. 9, lines 1-8), which lies within the range claimed by the present invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratfull in view of Goodwin as applied to claim 1 above, and further in view of Kajiwara et al. (U.S. 2019/0312295), hereinafter Kajiwara.
Stratfull in view of Goodwin teaches all the elements of the anode system of claim 1 as stated above. Stratfull in view of Goodwin does not teach the nest having an area weight per layer of 100-1000 g/m2, or further having an area weight per layer of 350-650 g/m2.
Kajiwara teaches a carbon fiber electrode (Fig. 1; Paragraph 0017, lines 3-4) with a basis weight, i.e. weight per area, of 50-1000 g/m2, preferably 100-500 g/m2 2 do not provide sufficient surface area to the electrode and greater than 1000 g/m2 leads to a deterioration of the electrode’s productivity (Paragraph 0028). Kajiwara further teaches an example carbon fiber fabric electrode with a basis weight of 600 g/m2 (Paragraph 0052, lines 12-14). Kajiwara teaches that multiple layers of the disclosed carbon fiber electrode can be laminated for use in an electrode system, with the additional thickness contributing to electrical conductivity (Paragraph 0029, lines 14-18). Though the fabric is “nonwoven”, as opposed to that in the instant application and disclosed by Stratfull (Fig. 3 and 8), Kajiwara teaches the fabric comprising a number of threads that can be interlaced, sewn, with needle-pushing (Paragraph 0024, lines 3-8).
Though Stratfull and Kajiwara are not in the same field of endeavor, they are analogous art in that both inventions are related to the problem of surface area utilization in terms of contact between an electrode and an electrolyte in an electrochemical system in order to facilitate conductivity. Kajiwara states the aim of increasing contact between an electrolytic solution and the surface of an electrode through increasing the amount of the electrode and enhancing the utilization efficiency of the electrode surface area, the electrode being generally a carbon fiber nonwoven fabric (Paragraph 0005, lines 1-10). Stratfull states the aim for an anode to be able to conform to irregularities and completely contact the surface of a solid electrolyte, for example concrete (Introduction, lines 1-4 and 9-11; Page 10, lines 17-26), the anode surface being electrically conductive to increase its electrochemical activity, wholly or partially through the use of carbonaceous material (Summary, lines 1-7), stated above as carbon fibers.
.
Response to Arguments
Applicant’s arguments, see page 4, filed 03/25/2021, with respect to the rejection(s) of claim(s) amended claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stratfull and Goodwin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795